Citation Nr: 1100050	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia, to include consideration of referral for 
extraschedular evaluation under 38 C.F.R. § 3.321(b).

2.  Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease of the lumbosacral spine.

3.  Entitlement to an initial evaluation in excess of 30 percent 
for degenerative disc disease of the cervical spine.

4.  Entitlement to an initial evaluation in excess of 30 percent 
for major depressive disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for drug induced constipation, claimed as a gastrointestinal 
disorder.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for carpal tunnel syndrome of the right wrist.

7.  Entitlement to an effective date prior to November 21, 2000, 
for service connection of degenerative disc disease of the 
lumbosacral spine.

8.  Entitlement to an effective date prior to November 21, 2000, 
for service connection of degenerative disc disease of the 
cervical spine.

9.  Entitlement to an effective date prior to November 21, 2000, 
for service connection of major depressive disorder.

10.  Entitlement to an effective date prior to November 21, 2000, 
for service connection of drug induced constipation.

11.  Entitlement to an effective date prior to July 14, 2004, for 
service connection of carpal tunnel syndrome of the right wrist.

12.  Entitlement to an effective date prior to November 21, 2000, 
for a finding of total disability due to individual 
unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1988 to September 1989.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from December 2001 and December 2006 rating decisions 
by the Denver, Colorado, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).

The December 2001 decision denied entitlement to an increased 
evaluation for fibromyalgia, denied service connection for a 
stomach condition (now characterized as drug induced 
constipation), and denied entitlement to TDIU.  These issues were 
remanded by the Board in a February 2005 decision for further 
consideration.

In a December 2006 decision resulting from the February 2005 
Board remand, the RO granted service connection and established 
separate compensable evaluations for lumbosacral spine 
degenerative disc disease (40 percent), cervical spine 
degenerative disc disease (30 percent), major depressive disorder 
(30 percent), and constipation (10 percent), all effective from 
November 21, 2000, the date of receipt of the Veteran's claim.  
Service connection was also granted for right wrist carpal tunnel 
syndrome, rated 10 percent disabling from July 14, 2004, the date 
of receipt of a reopened claim.  In light of these grants and 
evaluations, TDIU was found, effective from November 21, 2000.

The Veteran has perfected and continues to pursue appeals with 
regard to all these matters.  This includes an appeal for 
consideration of extraschedular evaluation under 38 C.F.R. 
§ 3.321 for fibromyalgia; a grant of TDIU does not moot that 
claim, as the RO maintained in December 2006.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.








REMAND

I.  Evaluations

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims; this duty includes 
obtaining relevant records and providing examinations when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has repeatedly stated that he receives disability 
payments from the Social Security Administration (SSA); it is 
unclear when these began.  It is distinctly possible, however, 
that the records used by SSA cover a portion of the evaluation 
period at issue here.  As the Board cannot say the SSA records 
are not relevant, they must be obtained.  Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010).

Moreover, the Veteran was most recently examined for the 
disabilities at issue here in August 2005; the findings presented 
in those examinations are now stale after 5 years.  VA treatment 
records indicate possible advancement of some of his service 
connected conditions.  Further, the August 2005 examinations did 
not provide all required findings to permit full evaluation under 
current schedular criteria for some disabilities.  On remand, 
examinations are required to obtain current findings.

Further, with regard to evaluations, the RO found in the 
introduction to the December 2006 rating decision that grants of 
separate compensable evaluations for fibromyalgia and  
disabilities of the spine, gastrointestinal system, and psyche 
did not violate the proscription of pyramiding under 38 C.F.R. 
§ 4.14.  The RO stated that the symptoms used to support each 
evaluation did not overlap.  However, the discussion of the 
reasons and bases clearly demonstrates that the RO did rely on 
overlapping symptoms.  

Fibromyalgia is rated based on the extent of "widespread pain," 
which the rating criteria defines as including pain affecting the 
cervical spine, thoracic spine, and low back.  38 C.F.R. § 4.71a, 
Code 5025, Note.  The evaluations for the cervical and 
lumbosacral spine segments are based on limitation of motion 
which the decision states are due to that same pain.  In other 
words, the affects of pain are being compensated under multiple 
Codes.  This is the very definition of pyramiding; that there is 
also a separate degenerative disc disease present is irrelevant.

On remand, the RO must fully reconsider all evaluations assigned 
for fibromyalgia and its "component disabilities" of the 
cervical spine, lumbosacral spine, gastrointestinal system, and 
psyche and determine whether it is more advantageous to the 
Veteran to be rated for the components or for the systemic 
fibromyalgia.  It is important to recognize that effects on the 
psyche and gastrointestinal system may indeed be separated out 
under Code 5025, as fibromyalgia may be rated "with or without" 
such associated conditions.  Pain, however, is central to Code 
5025.

Curiously, prior rating decisions, which changed from separately 
evaluating cervical and lumbosacral disabilities to evaluating 
unitary fibromyalgia, understood this; the older records were 
apparently not consulted in assigning the current evaluations.

Finally, on remand the RO must consider the application of 
38 C.F.R. § 3.321(b), permitting extraschedular evaluation, with 
regard to each service connected disability.  That regulation 
would permit, potentially, assignment of up to a 100 percent 
evaluation for each disability, triggering potential entitlement 
to ancillary and special compensation benefits.  The assignment 
of a single TDIU which encompasses all disabilities is not the 
equivalent.

II.  Effective Dates for Disabilities Potentially Related to 
Fibromyalgia

The question of effective dates is inextricably intertwined with 
the resolution of the pyramiding problem described above, and 
hence these issues must be remanded as well.  When the RO has 
reconsidered the propriety of separate evaluations for various 
overlapping manifestations of fibromyalgia, the Board can then 
properly identify the issues remaining on appeal.

In that respect, the RO should note that in determining the 
effective date in a claim for increased evaluation of an already 
service connected disability, VA treatment records can constitute 
informal claims for increase.  This may be germane to the 
pyramiding analysis.

III.  Effective Date of Service Connection for Right Wrist Carpal 
Tunnel Syndrome

The RO granted service connection for right wrist carpal tunnel 
syndrome based on a presumption.  The RO considered the condition 
to be an "other organic disease of the nervous system" subject 
to presumptive service connection as a chronic disease.  
38 C.F.R. § 3.309.  

According to the RO, in October 2000, VA changed the way carpal 
tunnel syndrome was categorized for VA purposes, allowing the 
application of the presumption from that date.  The Board is 
unaware of any such change, or of any medical or legal authority 
for considering carpal tunnel syndrome to be an organic disease, 
despite extensive research, though this does not mean such does 
not exist.  (VA's Medical Electronic Performance Support System, 
or MEPSS, does refer to carpal tunnel syndrome as an organic 
disease subject to presumptive service connection, but this 
summary is not considered to be "authoritative" on its own, as 
it does not provide any referenced authority for the statement.)  
The propriety of service connection is not before the Board, 
however.

On remand, the RO must more clearly identify the authority it 
cites from October 2000 justifying the grant of service 
connection.  If there is in fact a documented "liberalizing 
change" in law, the Veteran may be entitled to an earlier 
effective date under 38 C.F.R. § 3.114.  This regulation permits 
assignment of an earlier effective date, up to one year, where a 
veteran establishes entitlement to the benefit as of the date of 
the liberalizing change.  As the Board cannot at this time 
identify the change the RO refers to, the applicability of this 
provision cannot yet be determined.

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and obtain records relied on 
in support of the grant or continuation of 
disability benefits to the Veteran.  If such 
records are unavailable, such must be 
certified in writing.

2.  Obtain updated VA treatment records from 
the VA medical center in Denver, as well as 
all associated clinics, and any other VA 
facility identified by the Veteran or in the 
record.

3.  Schedule the Veteran for a VA 
fibromyalgia examination.  The examiner 
should identify all current disabilities and 
manifestations associated with fibromyalgia, 
and should describe such in full.  

4.  Schedule the Veteran for a VA spine 
examination.  The examiner should identify 
all current disabilities and manifestations 
of the spine associated with fibromyalgia, 
and should describe such in full.  The 
examiner should state what portion of any 
limitation of function is due to 
fibromyalgia, and what is due to other 
coexistent conditions, to the extent 
possible.

5.  Schedule the Veteran for a VA 
gastrointestinal examination.  The examiner 
should identify all current disabilities and 
manifestations of the gastrointestinal system 
associated with fibromyalgia, to include 
those secondary to medications, and should 
describe such in full.  

6.  Schedule the Veteran for a VA mental 
disorders examination.  The examiner should 
identify all current psychiatric disabilities 
and manifestations associated with 
fibromyalgia, and should describe such in 
full.  

7.  Schedule the Veteran for a VA peripheral 
nerves examination.  The examiner should 
describe in detail all manifestations and 
symptoms of right wrist carpal tunnel 
syndrome.

8.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  

Then, readjudicate the claim on appeal.  
Readjudication must include a full discussion 
of the impact of 38 C.F.R. § 4.14, 
application of those Codes most beneficial to 
the Veteran, discussion of the assigned 
effective dates, discussion of 38 C.F.R. 
§ 3.321(b), and citation to the specific 
October 2000 authority for the reported 
change in VA interpretation of law.  A copy 
of the October 2000 authority must be 
associated with the claims file.  

If any of the benefits sought remain denied, 
issue an appropriate SSOC and provide the 
Veteran and his representative the requisite 
time period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant unless he 
is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



